1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   CRUZ AGUILAR a/k/a JOSE D.
 8   AGUILAR, and GEORGETTE
 9   B. AGUILAR, Husband and Wife,
10   by ROSE HAYES-AGUILAR, Next Friend,

11          PlaintiffsAppellees,

12 v.                                                           NO. 30,167

13 ADELINA PIÑA, a/k/a ADELINE
14 AGUILAR, a/k/a ADELINE MAES,

15          Defendant-Appellant,

16 and

17 DANIEL AGUILAR and MARTIN
18 AGUILAR,

19          Defendants.

20 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
21 Sheri A. Raphaelson, District Judge

22 Morales Law Office
23 Lidia G. Morales
24 Santa Fe, NM

25 for Appellees

26 Joshua R. Simms, P.C.
 1 Joshua R. Simms
 2 Albuquerque, NM

 3 for Appellant Adelina Piña

 4 Daniel Aguilar
 5 Los Ojos, NM

 6 Pro Se Appellant


 7                          MEMORANDUM OPINION

 8 FRY, Chief Judge.

 9       Summary dismissal was proposed for the reasons stated in the calendar notice.

10 No memorandum opposing summary dismissal has been filed, and the time for doing

11 so has expired. DISMISSED.

12       IT IS SO ORDERED.



13
14                                       CYNTHIA A. FRY, Chief Judge

15 WE CONCUR:


16
17 JAMES J. WECHSLER, Judge



18

                                           2
1 LINDA M. VANZI, Judge




                          3